UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
    In re:
                                                                       Chapter 11
    SALIL P. MANILAL,
                                                                       Case No. 20–11393 (SCC)
                                        Debtor.


                                         CERTIFICATE OF SERVICE

Paris Gyparakis, under penalty of perjury, hereby certifies as follows:

                    1.       I am over 18 years of age, reside in New York, New York and am not a

party to this proceeding.

                    2.       On June 15, 2020, I served the Order Scheduling Initial Case Conference

[Doc. No. 9] dated June 12, 2020 (the “Order”), upon the parties whose names and addresses are

set forth on the annexed service list1 by regular first-class mail, by depositing true copies of same

in pre-paid, properly addressed wrappers in an official depository under the exclusive care and

custody of the United States Postal Service within the state of New York.

Dated: New York, New York
       June 17, 2020



                                                                           Paris Gyparakis




1
    Which include the holders of the twenty largest unsecured claims, the holders of the five largest secured claims and
    the Office of the United States Trustee, as per the Order.
                                      SERVICE LIST


Office of the United States Trustee            ICICI Bank UK PLC Antwerp Branch
U.S. Federal Office Building                   Hoveniersstraat 55
201 Varick Street, Room 1006                   Antwerpen, Belgium 2018
New York, NY 10014
Attn: Shannon Scott, Esq.                      Sabharwal & Finkel, LLC
                                               250 Park Avenue, 7th Fl.
Anderson Kill, P.C.                            New York, NY 10177
1251 Avenue of the Americas
New York, NY 10020                             Ramesh Gandhi
                                               Belgielei 7
Federale Overheidsdienst Financien             Antwerpen, Belgium 2018
Italielei 4/3
Antwerpen, Belgium 200




                                           2
